Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “web motion or positon controller,” of Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “wherein the downstream station further comprises a printing apparatus to print the second pattern on the web,” of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “a web motion or position controller,” of Claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “wherein the downstream station further comprises a printing apparatus to print the second pattern on the web,” of Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a registration mechanism to detect the fiducial mark in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis. 

In re Claim 1, Tapp teaches an apparatus (see Fig. 8) comprising: 
a first roller and a second roller (see Fig. 8, #30/30c/31/31c), each rotatably mounted adjacent to each other with the respective axes substantially parallel to each other along a lateral direction (see Fig. 8); 
one or more die cutting members disposed on a major surface of the first roller (see Fig. 1, showing die members #61/76/64 located on the surface of #31); and 
a web conveyed between the first roller and the second roller such that the die cutting members cut a first pattern on the same side of the web (see e.g., Fig. 8, 9c).

The Examiner notes that Tapp teaches the “perforation line” 66f is formed by a die tooth that is half the thickness of the material (i.e., it is embossed) – see Col. 4, ll. 3-6), however, this line is not a fiducial mark, in that there is not discussion of a sensor that detects the marks.  As such, Tapp does not teach one or more fiducial-making members disposed on the major surface of the first roller, laterally adjacent to the die cutting members; and the fiducial-making members cut a fiducial mark, wherein the fiducial mark comprises one or more fiducial features that only partially penetrate into the web.

However, Theis teaches embossing a work piece (see Theis, Para. 0031) with fiducial marks (see Figs, 1A-F; and Para. 0024-0030).  In the same field of invention, web processing, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the fiducial marks taught by Theis on the web of Tapp, at the edge of the web, as illustrated by Theis, Figs. 1A-F.  Doing so provides continuous longitudinal positon updates and more accurate web processing that fiducial marks spaced from one another (see Theis, Para. 0024). 

Such a combination would provide for one or more fiducial-making members disposed on the major surface of the first roller (i.e., a die tooth similar to 66d in Fig. 8 of Tapp, on the edge of the roller of Tapp, as taught by Theis), laterally adjacent to the die cutting members; and the fiducial-making members cut a fiducial mark (the die tooth being formed to provide one of the fiducial marks illustrated in Figs. 1A-F), wherein the 

In re Clam 2, Tapp in view of Theis, for the reasons above in re Claim 1, teaches further comprising a downstream station configured to provide a second pattern on the web that has the first pattern and the fiducial mark (see Tapp teaching a downstream station providing a second pattern #50d/52d/51d on the web, which would have the fiducial mark pattern of Theis).

In re Claim 3, Tapp in view of Theis, for the reasons above in re Claim 1, teaches wherein the downstream station further comprises a registration mechanism to detect the fiducial mark and register the second pattern with the fiducial mark (see Theis, Fig. 2A, #212-220 and Para. 0033).

In re Claim 4, Tapp in view of Theis, for the reasons above in re Claim 1, teaches wherein the fiducial mark includes one or more optical fiducial features, the registration mechanism comprises a photosensor to detect the optical fiducial features (see Para. 0033, teaching the sensor as a camera, or any other type of optical sensor).

In re Claim 5, Tapp in view of Theis, for the reasons above in re Claim 1, teaches wherein the registration mechanism comprises a web motion or position controller (see Theis, Para. 0034, teaching: Information from the lateral web position detector 220 may be used by the longitudinal web position detector 218 to enhance 

In re Claim 7, Tapp in view of Theis, for the reasons above in re Claim 1, teaches wherein the die cutting members are disposed on a cutting die that is mounted on the major surface of the first roller (the die cutting member of Tapp are mounted on #31 which is mounted on roller 31c – see Fig. 8).

In re Claim 11, Tapp in view of Theis, for the reasons above in re Claim 1, teaches wherein the die cutting members include kiss- cutting members to kiss-cut the first pattern on the web (In Tapp, Fig. 8, #66d, these dies are considered kiss-cutting, in view of applicants definition, in that these structures extend through the web without completely penetrating every layer).

In re Claim 12, Tapp in view of Theis, for the reasons above in re Claim 1, teaches wherein the fiducial features have a depth at least two times smaller than that of the first pattern cut by the die cutting members (Tapp teaches 66d being half the thickness of the web, whereas 61 d cuts through the web and is longer that the thickness of the web).


providing one or more die cutting members disposed on a major surface of the first roller (see Fig. 1, showing die members #61/76/64 located on the surface of #31); 
and conveying the web between the first and second rollers such that the die cutting members (see Fig. 1, showing die members #61/76/64 located on the surface of #31) respectively cut a first pattern on the same side of the web (see e.g., Fig. 8, 9c). 

The Examiner notes that Tapp teaches the “perforation line” 66f is formed by a die tooth that is half the thickness of the material (i.e., it is embossed) – see Col. 4, ll. 3-6), however, this line is not a fiducial mark, in that there is not discussion of a sensor that detects the marks.  As such, Tapp does not teach providing one or more fiducial-making members disposed on the major surface of the first roller, laterally adjacent to die cutting members; and the fiducial-making members that make a fiducial mark, wherein the fiducial mark comprises one or more fiducial features that only partially penetrate into the web.

However, Theis teaches embossing a work piece (see Theis, Para. 0031) with fiducial marks (see Figs, 1A-F; and Para. 0024-0030).  In the same field of invention, web processing, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the fiducial marks taught by Theis on the web of 

Such a combination would provide for providing one or more fiducial-making members disposed on the major surface of the first roller (i.e., a die tooth similar to 66d in Fig. 8 of Tapp, on the edge of the roller of Tapp, as taught by Theis), laterally adjacent to die cutting members; and the fiducial-making members that make a fiducial mark (the die tooth being formed to provide one of the fiducial marks illustrated in Figs. 1A-F), wherein the fiducial mark comprises one or more fiducial features that only partially penetrate into the web (see Theis Figs. 1A-F).

In re Claim 14, Tapp in view of Theis, for the reasons above in re Claim 13, teaches further comprising applying, via a downstream station, a second pattern on the side of the web that has the first pattern and the fiducial mark (see Tapp teaching a downstream station providing a second pattern #50d/52d/51d on the web, which would have the fiducial mark pattern of Theis).

In re Claim 15, Tapp in view of Theis, for the reasons above in re Claim 13, teaches further comprising registering, via a registration mechanism of the downstream station, the second pattern with the fiducial mark (see Theis, Fig. 2A, #212-220 and Para. 0033).
	

	
In re Claim 17, Tapp in view of Theis, for the reasons above in re Claim 13, teaches further comprising controlling, via a web motion or position controller, to control a web motion or position (see Theis, Para. 0034, teaching: Information from the lateral web position detector 220 may be used by the longitudinal web position detector 218 to enhance interpolation of the longitudinal web position.  The longitudinal and lateral position determined by the longitudinal web position detector 218 and the lateral web position detector 220, respectively, may be output to a movement control system configured to control the longitudinal and lateral position of the web). 

	In re Claim 19, Tapp in view of Theis, for the reasons above in re Claim 13, teaches wherein the die cutting members are disposed on a cutting die that is mounted on the major surface of the first roller (the die cutting member of Tapp are mounted on #31 which is mounted on roller 31c – see Fig. 8).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis, and further in view of US 2007/0145664 to Sardella.



In re Claim 18, modified Tapp in re Claim 13, does not teach wherein the downstream station further comprises a printing apparatus to print the second pattern on the web. However, Sardella teaches that is known in the art of printing/cutting/ moving webs, to print on webs that have been cut (see Fig. 1, showing boards #10, and printing station #22 – see also Para. 0032).  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to print on the web of modified Tapp after it has been through the die.  Doings so allows the printer to add additional text or designs to the web.

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,296,071 to Tapp in view of US 2011/0257779 to Theis, and further in view of US 2014/0260851 to Beaudry.



However, Beaudry teaches that it is known to provide a dies that is flexible and is removably attached to the major surface of the first roller (see Beaudry, Para. 0041-0044 and Figs. 1-4).  In the same field of invention, dies for webs, it would have been obvious to one of ordinary skill in the art to replace the type of die with the flexible dies of Beaudry.  Doing so is the substitution of one type of die for another type of die to cut a web (see MPEP 2143, I, B). Such a die allows the user to quickly replace the cutting shape.  In other words, the design of Beaudry allows the user to have multiple different cutting shapes on different flexible dies, which can be quickly exchanged to cut different shapes on the web. 

In re Claim 9, modified Tapp, in re Claim 1, does not teach wherein the fiducial-making members are disposed on a marking die that is mounted on the major surface of the first roller.  However, Beaudry teaches that it is known to provide a dies wherein the die cutters are disposed on a marking die that is mounted on the major surface of the first roller (see Beaudry, Para. 0041-0044 and Figs. 1-4).  In the same field of invention, dies for webs, it would have been obvious to one of ordinary skill in the art to replace the type of die with the flexible dies of Beaudry.  Doing so is the substitution of one type of die for another type of die to cut a web (see MPEP 2143, I, B). Such a die allows the user to quickly replace the cutting shape.  In other words, the design of Beaudry allows 

In re Claim 10, modified Tapp, in re Claim 9, teaches wherein the fiducial-making die is a flexible die that is removably attached to the major surface of the first roller (See Figs. 3-4 of Beaudry).

In re Claim 20, modified Tapp, in re Claim 13, does not teach wherein the fiducial-making members are disposed on a marking die that is mounted on the major surface of the first roller. However, Beaudry teaches that it is known to provide a dies wherein the die cutters are disposed on a marking die that is mounted on the major surface of the first roller (see Beaudry, Para. 0041-0044 and Figs. 1-4).  In the same field of invention, dies for webs, it would have been obvious to one of ordinary skill in the art to replace the type of die with the flexible dies of Beaudry.  Doing so is the substitution of one type of die for another type of die to cut a web (see MPEP 2143, I, B). Such a die allows the user to quickly replace the cutting shape.  In other words, the design of Beaudry allows the user to have multiple different cutting shapes on different flexible dies, which can be quickly exchanged to cut different shapes on the web. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724